
	

114 HRES 365 IH: Expressing support for dancing as a form of valuable exercise and of artistic expression, and for the designation of July 25, 2015, “National Dance Day”.
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 365
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for dancing as a form of valuable exercise and of artistic expression, and for
			 the designation of July 25, 2015, National Dance Day.
	
	
 Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show So You Think You Can Dance, in association with the Dizzy Feet Foundation, has encouraged the creation of National Dance Day in nations around the world, beginning with the first National Dance Day on the National Mall in 2010; Whereas the Dizzy Feet foundation and the Kennedy Center, in conjunction with the office of Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on July 25, 2015, in Washington, DC, at the Kennedy Center;
 Whereas National Dance Day has captured the imagination of people throughout the Nation and around the world and has helped popularize dancing as an art, for fun, and as a form of exercise;
 Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s rich artistic, regional, ethnic, and racial diversity;
 Whereas National Dance Day features the spectrum of dance, from classical to popular to line and partner dances; Whereas dancing helps improve heart health, burn calories, strengthen muscles, and improve flexibility for people of all ages;
 Whereas health officials have repeatedly documented an overweight and obesity epidemic among every age group in the United States;
 Whereas dancing, in all its variations, is a popular form of physical exercise; Whereas this year at the Kennedy Center in Washington, DC, performances by Antoine Hunter, AXIS Dance Company, Baakari Wilder, Culture Shock, Evan Ruggiero, and Season 9 finalist of So You Think You Can Dance Cyrus Glitch Spencer will entertain and encourage dancing;
 Whereas instructional videos are available on the Dizzy Feet Foundation YouTube channel featuring dance routines for all skill levels and ability in advance of National Dance Day to be performed by audiences on National Dance Day; and
 Whereas the last Saturday in July continues an appropriate day to celebrate National Dance Day, as it has been for the past 5 years: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Dance Day to celebrate and encourage a national commitment to dance, dance education, and physical fitness; (2)acknowledges that dance is making an important contribution to health by encouraging physical fitness and reducing overweight and obesity; and
 (3)commends Nigel Lythgoe for his leadership in promoting National Dance Day.  